Citation Nr: 1822817	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-33 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a right hip condition, including as secondary to the service-connected degenerative disc disease of the thoracolumbar spine.

3.  Entitlement to service connection for a left ankle condition, including as secondary to the service-connected bilateral pes planus.

4.  Entitlement to service connection for a left shoulder condition, including as secondary to the service-connected cervical spinal stenosis with degenerative disc disesase.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to August 1999, and service personnel records show she retired with over 20 years' active service.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in October 2017.  A transcript of the hearing has been associated with the claims file.  



FINDINGS OF FACT

1.  The evidence supports a finding that sinusitis is the result of active service.

2.  The evidence supports a finding that the right hip strain and degenerative joint disease with sciatic nerve involvement is the etiological result of service connected degenerative disc disease of the thoracolumbar spine.

3.  The evidence supports a finding that left ankle strain, osteoarthritis and osteopenia, is the etiological result of service connected bilateral pes planus.

4.  The evidence supports a finding that the left shoulder strain and osteoarthrosis is the etiological result of service-connected cervical spine stenosis with degenerative disc disease.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for sinusitis are met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  

2.  The criteria for entitlement to service connection for right hip strain and degenerative joint disease with sciatic nerve involvement as the etiological result of service connected degenerative disc disease of the thoracolumbar spine are met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  

3.  The criteria for entitlement to service connection for left ankle strain, osteoarthritis and osteopenia, as the etiological result of service connected bilateral pes planus are met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  

4.  The criteria for entitlement to service connection for left shoulder strain and osteoarthrosis is the etiological result of service-connected cervical spine stenosis with degenerative disc disease are met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 391 F.3d 1163, 1166-67 (Fed. Cir. 2004).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

In the present case, the Veteran claims entitlement to service connection for sinusitis, a right hip condition including as secondary to the service-connected degenerative disc disease of the thoracolumbar spine, a left ankle condition including as secondary to the service-connected bilateral pes planus, and left shoulder disability including as secondary to cervical spine stenosis with degenerative disc disease.

In her 2017 testimony before the undersigned VLJ, she averred that she was sinusitis, right hip bursitis and strain, and left ankle injuries during active service, and that these conditions continued from her discharge in 1999 to the present day.  Specifically, she testified that she experienced 3 to 6 episodes of sinusitis a year, despite taking medication, that continues to have problems and seek treatment for her right hip and left ankle, and her left shoulder.  She her right hip, left ankle, and left shoulder are also the result of her service-connected degenerative disc disease of the thoracolumbar spine, bilateral pes planus, and that her left shoulder condition is the result of her service-connected cervical spine stenosis with degenerative disc disease. 

Service treatment records show complaints of and treatment for sinus congestion, sinusitis, right hip pain and bursitis, and left ankle strain.  See, generally, Service Treatment Records (rec'd 11/25/2013).  In addition, the Veteran is service connected for degenerative disc disease thoracolumbar spine, bilateral pes planus, and cervical spine stenosis with degenerative disc disease.  This meets the first and second elements of Shedden and of Wallin.

As to the third element of Shedden and Wallin, medical evidence of a nexus between active service and the claimed disability and active service, and medical evidence of a nexus between the service-connected disease or injury and the current disability, respectively, the Board observes that the Veteran has submitted the medical opinions of her treating physicians.

In a September 2017 letter, the Veteran's VA physician, Dr. ML, MD and Fellow of the American College of Physicians (FACP):

[The Veteran] is my patient and I have reviewed her service treatment records.  I hereby submit the following medical opinions:

Chronic and recurrent sinusitis:  was treated during 22 year military service for ethmoid and maxillary sinusitis, between 1977, and her retirement from active military service, in 1999 and she needed treatment about 3 to 6 times yearly in military service.  She currently needs treatment for her sinus condition off and on in a year for the same condition.  Her symptoms include swollen nasal conchae, turbinate bones which partially or totally obstruct her nasal passages, intermittently every few months in a year even after she is discharged from the military.  Therefore, the sinusitis is at least as likely as not that which occurred during her 22 years of military service and that the same condition permanently persists.

Right Hip Strain:  Reviewed of her service treatment records which showed treatment [] during the military for right hip pain.  She was also treated for low back strain and pain during the military service.  Currently she is service connected for degenerative disc disease, thoracolumbar spine.  Right hip strain with sciatic nerve involvement, right lower extremity, is at least as likely as not secondary to her service connected degenerative disc disease, thoracolumbar spine.  Her symptomatology is right hip pain, limited motion of right hip and sciatic nerve involvement, right lower extremity.

Left Ankle Strain:  Reviewed of her service treatment records show that she was treated during her military service for bilateral pes planus; she is service connected for bilateral pes planus which is marked.  Her bilateral flat foot condition results in probation (sic), an altered gait and pain.  Though she has been prescribed shoe implants, her left ankle strain persists.  Her symptom including swelling, pain and limited motion of the left ankle, which is at least as likely secondary to the pronation and altered gait caused by her service connected bilateral pes planus.

Left Shoulder Strain:  She was also treated during the military service for cervical spinal stenosis and is currently service connected for cervical spinal stenosis with degenerative disc disease.  Currently she experiences radiating pain to both shoulders more severe on the left shoulder as shown in her service treatment records since 1980.  Her current symptoms include pain and strain[] of the left shoulder.  Post surgery her cervical spine has plate bars and screws, which are implanted as not relieved radiating pain and strain to her left shoulder.  Due to residuals of her cervical spine stenosis, her left shoulder strain is at least as likely as not due to her SC cervical spinal stenosis with degenerative disc disease.

See November 2017 Medical Statement, filed in Medical Treatment Record - Government Facility (rec'd 10/17/2017), p. 1.

The record also contains the opinion of DME, MD, dated in August 2014.  Dr. DME states

I have reviewed [the Veteran's] Service Treatment Records which show treatment and diagnoses for the chronic conditions of ... left shoulder strain; low back strain; left ankle strain; right hip strain; and sinusitis.

It is my opinion that [the Veteran's] current conditions of ... left shoulder strain; low back strain; left ankle strain; right hip strain; and sinusitis, are at least as likely as not a continuum and/or progression of the same conditions for which she was treated during military service.

In summary, [the Veteran's] Enlistment Examination dated July 18, 1977; and the Officer Candidate School Commissioning Examination, dated October 11, 1978, listed none of the aforementioned conditions.  The medical conclusion, then, is that none of the above conditions pre-existed her military service.  Subsequently, the patient's service treatment record documents a diagnosis and treatment plan which establishes the etiology for each condition during the patient's military service.  As such, it is my medical opinion that it is as least as likely as not that each condition listed had its etiology during military service and are linked to the patient's chronic conditions that require continued treatment to the current date.

See August 2015 Medical Statement, filed in Medical Treatment Record - Government Facility (rec'd 10/17/2017),  p. 5.

The Board observes that the record contains negative medical evidence concerning these claims.

First are 2013 Disability Benefit Questionnaire forms submitted by the Veteran's treating physician, Dr. TMB, MD, which show no findings of a left ankle osteo-arthritis, right hip trochanteric bursitis, or sinusitis; and of shoulder arthritis rather than bursitis.  In addition, the physician frequently noted on the forms that service medical records had not been reviewed, or that he had no reference to x-rays.  Thus, any opinions offered would be of no probative value.  See, generally, DBQ Examinations (mis-marked as VA Examinations) (rec'd 11/14/2017).

Second, are VA examinations conducted in 2012.  The examiner diagnosed osteoarthritis and osteopenia of left and right ankles, degenerative joint disease of both hips, osteoarthrosis of the shoulders bilaterally and right should diffuse osteopenia of the proximal humerus, and rhinitis.  However, the examiner declined to find an etiological relationship between the claimed conditions in active service and current diagnoses.  Acknowledging inservice treatment and old injuries, the examiner opined that disabilities of bone and joint were more appropriately related to the aging process.  Sinusitis was not found on examination.  Rather, rhinitis was diagnosed and, subsequently, service-connected as allergy.  See, generally, 2012 VA Examinations; see February 2013 Codesheet.

In weighing and balancing the evidence before it, the Board notes that both positive and negative opinions were provided with appropriate rationales, including to say that an opinion could not be provided when the medical evidence did not show a diagnosis of the claimed condition.  In addition, all but the 2013 physician included demonstrated review of the service treatment records.  The 2013 physician indicated the records were not available for review.  The physicians who proffered the 2017 and 2014 opinions and the 2012 VA examiner all noted review of the service treatment records.  

Moving on to other factors in determining the probative value of the opinions before it, the Board notes that the 2017 and 2014 medical opinions are more recent and therefore based on more current findings, background, and VA and private medical findings.  In contrast, the 2013 DBQ and 2013 VA examinations and opinions are dated 4 years prior to the most recent, 2017, findings and opinion.  The 2013 physician and the 2012 VA examiner did not diagnose several of the Veteran's claimed conditions which, by 2014 and 2017, were more clearly manifest.  Moreover, the 2017 and 2014 opinions were provided by physicians who are medical doctors, one also a fellow of the American College of Physicians, as noted above.  While the 2013 DBQ examinations were proffered by a physician who is also a medical doctor, he had not been able to review the relevant service treatment records.  The 2012 VA DBQ examinations and opinions were proffered by an advance practice nurse (APN), who does not have the expertise of a medical doctor.  

For the foregoing reasons, the Board thus finds the 2017 and 2014 medical opinions to be of greater probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly service connection for sinusitis; for right hip strain and degenerative joint disease with sciatic nerve involvement; as secondary to the service connected degenerative disc disease of the thoracolumbar spine; for left ankle strain, osteoarthritis and osteopenia, as secondary to the service connected bilateral pes planus; and left shoulder strain and osteoarthrosis, as secondary to service-connected cervical spine stenosis with degenerative disc disease.


ORDER

Entitlement to service connection for sinusitis is granted.

Entitlement to service connection for right hip strain and degenerative joint disease with sciatic nerve involvement; as secondary to the service connected degenerative disc disease of the thoracolumbar spine is granted.

Entitlement to service connection for left ankle strain, osteoarthritis and osteopenia, as secondary to the service connected bilateral pes planus is granted.

Entitlement to left shoulder strain and osteoarthrosis, as secondary to service-connected cervical spine stenosis with degenerative disc disease is granted.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


